Citation Nr: 1747171	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-28 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to initial disability ratings for posttraumatic stress disorder (PTSD) higher than 30 percent from April 27, 2012, and 50 percent from June 22, 2016.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. In a September 2012 rating decision, the RO granted service connection, effective April 27, 2012, for PTSD, and assigned a 30 percent disability rating.

In December 2013, the Veteran had a hearing before an RO Decision Review Officer (DRO). In December 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). The Veteran's claims file contains transcripts of each of those hearings.

In February 2016, the Board decided and denied the Veteran's then-pending appeal for an effective date earlier than April 27, 2012, for the award of service connection for PTSD. The Board remanded to the RO, for the development of additional evidence, his appeal for an initial disability rating higher than 30 percent.

In a July 2016 rating decision, the VA Appeals Management Center (AMC) increased the rating for PTSD to 50 percent, effective June 22, 2016. The Veteran has continued his appeal regarding the rating for PTSD. The present appeal thus is for ratings higher than 30 percent from April 27, 2012, and 50 percent from June 22, 2016.


FINDINGS OF FACT

1. From April 27, 2012, the Veteran's PTSD has produced occupational and social impairment with effects including or approaching reduced reliability and productivity.

2. Occupational and social impairment due to the Veteran's PTSD has not risen to the level of deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1. From April 27, 2012, the effects of the Veteran's PTSD have met or closely approximated the criteria for a 50 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130 (2016).

2. The effects of the Veteran's PTSD have not met or closely approximated the criteria for a disability rating higher than 50 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. Part 4, § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in a letter issued in June 2012. In that letter, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the December 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues on appeal. The RO substantially fulfilled the instructions in the 2016 Board remand.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

PTSD Ratings

The Veteran essentially contends that the effects of his PTSD interfere with his functioning to the extent that ratings higher than 30 percent from April 27, 2012, and 50 percent from June 22, 2016, are warranted.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). In addition, the Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board will consider whether higher ratings are warranted for any period since the April 27, 2012, date assigned for service connection.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for rating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders. Under that formula, the criteria for ratings of 30 percent or higher are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent



	(CONTINUED ON NEXT PAGE)

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .. 30 percent

38 C.F.R. § 4.130.

The claims file contains notes from ongoing treatment of at the Vet Center in 2011 through 2015.

In VA primary care in February 2012, the Veteran reported that he had nightsweats. Subsequent records contain clinicians' notations that he had PTSD and was in counseling at a Vet Center.

In April 2012 the Veteran submitted a claim for service connection for PTSD and other disorders. 
On VA examination in July 2012, the Veteran reported that during service he had classified duties with NIS. He related that during those duties an armed person threatened his life. He indicated that he felt mistreated by his service department. He reported anxiety, difficulty trusting others, and avoidance of interaction with people. He related having sleep problems and nightsweats. He stated that he was employed. He related that in his work supervising construction he was irritable with and intolerant of other people. He related that he was married and had grown children. He reported that he vented his anger about his service department's failure to adequately recognize his NIS work, and that his venting irritated his wife. He stated that when he was not at work he stayed at home and avoided going elsewhere. He indicated that he interacted with his wife but avoided interacting with others. He reported daily alcohol use, heavier on weekends.

The examiner stated that on testing the Veteran's responses were consistent with moderately severe depression. The examiner noted obsessive compulsive traits. The examiner found that the Veteran had been exposed to a traumatic event and that he persistently re-experienced the traumatic event. The examiner found that he had avoidance symptoms and increased arousal symptoms. The examiner noted that his symptoms were chronic and caused significant impairment of social and occupational functioning. The examiner concluded that he had PTSD with obsessive compulsive personality traits. The examiner indicated that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In VA primary care in 2013 through 2016, it was noted that the Veteran had PTSD and received counseling at a Vet Center.

In February 2013, the Veteran had psychological evaluation performed by M. D. W., Ph.D., a psychologist who had clearance to review his service records, including classified records. The Veteran reported that in his classified duties in service there were events that were highly stressful and life threatening. He indicated that the required secrecy, including from his regular supervisors, compounded the stress. He stated that from the late 1980s forward he had serious fears for his life and fears that he would lose his military career. He related that until recently he was forbidden from discussing his experiences or his problems and symptoms. He reported that presently he withdrew from social interaction, had nightmares and nightsweats, and was irritable and depressed. He stated that when he was not at work he stayed in his back yard and did not associate with anyone. He related daily alcohol use with increased tolerance. He reported that he worked for a company as an electrician. He stated that his marriage had ups and downs. Dr. W. observed that the Veteran had normal speech, concentration, memory, judgment, and thought processes. Dr. W. concluded that the Veteran had PTSD, alcohol dependence, and obsessive compulsive personality traits. Dr. W. recommended that the Veteran receive ongoing and additional treatment.

On VA psychological examination in August 2013, the Veteran reported that he was seen at a Vet Center for treatment of his PTSD. He reported sleep disturbances, anxiety, agitation, and rumination. He related ongoing but reduced alcohol consumption. He indicated that the severity of his PTSD symptoms had not significantly changed over the past year. He stated that he was laid off from his electrician job in March 2013, and that he was on a union wait list for another position. He indicated that he lived with his wife, and visited his mother and helped her with tasks. He stated that he did not associate with anyone except for family. He related that he did not like people, and that he bought the property behind his house so no one would build there. He reported that he mowed the lawn inside of his fence, but his wife mowed the area outside the fence. The examiner concluded that the Veteran's PTSD produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In the December 2013 DRO hearing, the Veteran reported that he received counseling for his PTSD at a Vet Center. He stated that he had daily PTSD symptoms, including sleep problems, nightmares, and flashbacks. He stated that he worked as an electrician, and mostly worked alone. He indicated that some workers reported to him, but that he minimized contact with them. He related that he was critical and blunt in his interactions with others, and that people found him rude and unpleasant. He stated that, outside of work, he checked on his mother, and otherwise stayed in his backyard and avoided interaction with people. He related that he had bought additional land and planted trees to avoid seeing neighbors.

In April 2014, the Veteran wrote that the VA examinations he had did not allow for a clear picture of the effects and severity of his PTSD. He stated that some events during his service were still classified, which generally made it impossible for him to provide complete information to examiners. He reported that he was able to provide more complete information to Dr. W., who evaluated him in early 2013, because Dr. W. had a security clearance.

In April 2014 the Veteran's wife wrote that the dangers of his classified work during service placed great stress on him, and that the required secrecy caused him great stress during and after service. She stated that his PTSD and the required secrecy made him fade into himself and made him broken. She reported that he panicked in social or public settings. She related that he tossed in his sleep and had nightsweats. She stated that the effects of his PTSD made it difficult for him to continue working, though she worried that his problems would worsen if he stopped working. She indicated that he had decreased his home repair activities due to his mood and concentration problems.

In the December 2015 Board hearing, the Veteran indicated that his PTSD was treated with counseling and medications. He stated that he was frustrated, irritable, agitated, and angry. He reported ongoing sleep problems and nightsweats. He indicated that he isolated himself, and that when he did interact with others he became agitated and raised his voice. He reported that he remained employed, but had changed from supervisory work to work that he could do alone. He stated that his technical skills would let him earn more, but that his social difficulties held him back. He stated that he avoided neighbors, that he would not socialize, and that his family had learned to recognize his moods and know when to avoid him. He reported that for many years nondisclosure agreements meant that he could not get treatment, and that even presently he still had to limit the content of his discussions with clinicians, except for Dr. W., who had a clearance.

In December 2015, Vet Center social worker K. L. M., M.S., M.S.W., L.I.S.W., wrote that she had been counseling the Veteran for more than four years. She reported that presently he had moderate to severe daily PTSD symptoms, including depression, isolation, intrusive thoughts, distressing recollections, diminished interest in activities, and feelings of worthlessness. She stated that he continued to work full time, but noted that he worked in an environment that allowed him autonomy, and that he experienced symptoms while working.

On VA examination on June 22, 2016, the Veteran reported that he continued in counseling for PTSD. He related ongoing depression, irritability, and sleep disturbance. He stated that when driving he was impatient, but not violent. He related having panic attacks more than once a week. He indicated that he remained employed, but now sometimes worked less than full time. He related that at work he felt irritation at coworkers and had thoughts about stressful events during service. He stated that he lived with his wife, and that he maintained his mother's house and visited her in her nursing home. The examiner found that the Veteran's impairment due to PTSD was worse than it was at his previous examination. The examiner concluded that his PTSD presently produced occupational and social impairment with reduced reliability and productivity. 

VA clinicians who examined the Veteran in July 2012 and August 2013 concluded that his PTSD produced impairment consistent with the criteria for a 30 percent rating. However, other sources of information regarding his condition around that time suggest somewhat greater impairment. From as early as 2012 he reported that he had difficulty tolerating and interacting favorably with others at work and outside of work. Those difficulties appear to have affected how he worked, and eventually the type of work and work hours he took on. He also reported considerable limitations of his activities outside of work, motivated by avoidance of interaction with others. The collected information tends to show that his occupational and social impairment included reduced reliability and productivity. The disability picture thus more nearly approximated the criteria for a 50 percent rating than those for a 30 percent rating. The Board therefore grants a 50 percent rating from the April 27, 2012, effective date of service connection.

The Veteran's PTSD disability picture from April 2012 forward has not met or approached the criteria for a rating higher than 50 percent. His PTSD has resulted in limitations at work that do not necessarily rise to the level of deficiencies. Similarly, there are effects on his family relations that are unfavorable, but not quite deficiencies. He has mood problems but reportedly maintains fairly normal judgment and thinking. There have not been indications of even more severe impairment such as delusions, dangerous thoughts or behavior, impaired self-maintenance, or disorientation. The preponderance of the evidence thus is against a rating higher than 50 percent for any period.

The Board acknowledges that the Veteran is competent to report symptoms of a psychiatric disability. Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465   (1994).  There is no basis to question the credibility of those statements.  However, the Veteran is not competent to identify a specific level of impairment of a psychiatric disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of his service-connected psychiatric disability has been provided by medical professionals who have examined and treated him. The medical findings directly address the criteria under which the disability is evaluated. The Board finds these records to be competent and probative evidence of record, and therefore are accorded greater weight than the Veteran's subjective complaints of increased symptomatology. Cartwright v. Derwinski, 2 Vet. App. 24   (1991). Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130  with respect to determining the severity of his service-connected PTSD. 


ORDER

From April 27, 2012, a 50 percent disability rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A disability rating higher than 50 percent for PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


